Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration No:333-166225 April 26, 2010 Customers 1st Bank SM 99 Bridge Street Phoenixville, PA 19460 Contacts: Jay Sidhu, Chairman & CEO 610-301-6476 Richard Ehst, President & COO 484-855-0043 Customers 1st Bank SM Plans To Open Four New Offices By 3rd Quarter 2010 · Customers 1st Bank SM – A new name for the strong and fast growing New Century Bank · Four planned new offices to nearly double the branch network of the Bank · Bank raised $67 million in capital under new management team · Loans up $106 million or 63% annualized since June 30, 2009 · Deposits up $194 million or 112% annualized since June 30, 2009 LOANS
